Case 2:19-bk-08683-SHG   Doc 32 Filed 08/02/19 Entered 08/05/19 11:53:17   Desc
                          Main Document    Page 1 of 9
Case 2:19-bk-08683-SHG   Doc 32 Filed 08/02/19 Entered 08/05/19 11:53:17   Desc
                          Main Document    Page 2 of 9
Case 2:19-bk-08683-SHG   Doc 32 Filed 08/02/19 Entered 08/05/19 11:53:17   Desc
                          Main Document    Page 3 of 9
Case 2:19-bk-08683-SHG   Doc 32 Filed 08/02/19 Entered 08/05/19 11:53:17   Desc
                          Main Document    Page 4 of 9
Case 2:19-bk-08683-SHG   Doc 32 Filed 08/02/19 Entered 08/05/19 11:53:17   Desc
                          Main Document    Page 5 of 9
Case 2:19-bk-08683-SHG   Doc 32 Filed 08/02/19 Entered 08/05/19 11:53:17   Desc
                          Main Document    Page 6 of 9
Case 2:19-bk-08683-SHG   Doc 32 Filed 08/02/19 Entered 08/05/19 11:53:17   Desc
                          Main Document    Page 7 of 9
Case 2:19-bk-08683-SHG   Doc 32 Filed 08/02/19 Entered 08/05/19 11:53:17   Desc
                          Main Document    Page 8 of 9
Case 2:19-bk-08683-SHG   Doc 32 Filed 08/02/19 Entered 08/05/19 11:53:17   Desc
                          Main Document    Page 9 of 9
